 Case 4:18-cv-00785-ALM Document 21-11 Filed 03/04/19 Page 1 of 14 PageID #: 170


                                      ADMINISTRATIVE DIRECTIVE – 112.008
                                               USE OF FORCE

       EFFECTIVE DATE: October 18, 1991                                         REVISION DATE: June 10, 2016
       REVIEW SCHEDULE: Annual
       AFFECTS: All Personnel

  I.      PURPOSE
          This directive outlines the use of force for all Department employees.
 II.      POLICY
          The value of human life is immeasurable in our society. Police Officers are delegated the
          responsibility to protect human life and property and to apprehend criminal offenders. The
          apprehension of criminal offenders and the protection of property at all times must be secondary to
          the protection of human life, including the officer’s own life.
          It is the policy of the Department that a police officer acting in his official capacity, may discharge a
          firearm or use other deadly force toward a person only when the officer is legally justified to do so
          and the use of force complies with Department policy.
          It is the policy of the Department that Public Safety Officers and crime scene personnel are
          authorized and trained to carry OC Spray for defensive purposes only. They should avoid
          confrontation and should retreat or leave the area if situations escalate.
          It is the policy of the Department that an employee shall not use greater force than is reasonably
          necessary to complete their lawful duties.
          While the use of force is occasionally unavoidable, employees will not inflict unnecessary pain or
          suffering on any person; nor will an employee engage in agitating, degrading, or inhuman treatment.
          Any employee that witnesses such behavior is obligated to report the behavior to a supervisor.
          Newly hired Police Officers, Detention Officers and Public Safety Officers will be instructed in and
          issued a copy of this Directive prior to carrying any weapons.
          The Confrontational Continuum in this Directive shall be used as a guide in making use of force
          decisions.
III.      DEFINITIONS
          A. Baton Round – an extended range impact weapon, performing the same function as a hand held
             baton, except at extended ranges.
          B. Less Lethal Force – A force applied in a situation where a person has the immediate ability and
             means to escalate a confrontation which will place an officer, a citizen, or the subject at risk of
             serious bodily injury or death. Less lethal force is applied with the intention to reduce or eliminate
             a threat but there is a statistical possibility that serious bodily injury or death may occur when this
             type of force is applied.
          C. Police Officer – a sworn employee, licensed as a peace officer by the Texas Commission on Law
             Enforcement.
          D. Detention Officer – an employee assigned to the Plano Municipal Jail having completed required
             training by the Department for said position.
          E. Public Safety Officer – a uniformed non-sworn employee that may be assigned to any Division in
             the Department.
          F. Crime Scene Personnel – an employee assigned to the Department Crime Scene Unit as a
             Criminalist or Criminalist Supervisor.
          G. Employee – for the purpose of this policy the term “employee” means a Police Officer, Detention
             Officer, Crime Scene Personnel and / or a Public Safety Officer.



       PLANO POLICE DEPARTMENT                                                                              Page 1
 Case 4:18-cv-00785-ALM Document 21-11 Filed 03/04/19 Page 2 of 14 PageID #: 171


                                      ADMINISTRATIVE DIRECTIVE – 112.008
                                               USE OF FORCE

      EFFECTIVE DATE: October 18, 1991                                         REVISION DATE: June 10, 2016
      REVIEW SCHEDULE: Annual
      AFFECTS: All Personnel

         H. Reasonable Belief – a belief that would be held by an ordinary and prudent person in the same
            circumstances as the actor.
         I.   Serious Bodily Injury – bodily injury that creates a substantial risk of death or that causes death,
              serious permanent disfigurement, or protracted loss or impairment of the function of any bodily
              member or organ.
         J.   SL-6 SAGE Launcher – a six shot, semi-automatic launcher that launches a 37mm baton round.
         K. TASER – an Electronic Controlled Weapon that discharges, via compressed air, two contact
            probes connected by high voltage insulated wires that transmits a 26-Watt electrical signal to
            physically incapacitate a resisting person.
         L. Restraining Chair – a mobile unit designed to immobilize a violent prisoner safely in an upright
            position to prevent the prisoner from injuring themselves or others. The restraining chair is
            equipped with the following safety features: back support padding, wrists restraints, leg restraints,
            buckle release cover and a transportation carriage. The restraining chair is kept and used only in
            the jail.
         M. Immediate Deadly Threat – A perceived imminent threat in which an officer reasonably believes
            that he may use deadly force or the threat of deadly force, in order to prevent serious bodily injury
            or death to himself or another, and in accordance with Chapter 9 of the Texas Penal Code.
         N. Safety Circle – A geographical location that represents the safest direction to point a firearm in a
            real world or street environment. The “safety circle” is when the muzzle is pointed at the ground
            and inside a circular area about a yard in diameter inside of which the officer is standing or sitting.
            The muzzle is not pointed at any person.
IV.      PROCEDURES
         A. The Confrontational Continuum
              Diverse factors influence an employee's decision on the appropriate force necessary to control a
              situation. Because the use of force does not occur in a vacuum, it is impossible to list all factors
              that shape an employee's decision. Age, physical size, relative strength, skill level and
              injury/exhaustion of the employee and the offender, as well as the number of employees versus
              the number of offenders are reasonable factors for an employee to consider when determining
              the appropriate use of force for a given situation. Each situation is different and may require an
              employee to choose an appropriate level of force on the Confrontational Continuum, rather than
              progressing through each step in the Continuum. However, in every instance employees shall
              use only that force which is reasonably necessary to accomplish their lawful duties. The
              levels of force are described in the Confrontational Continuum for the purposes of providing
              employees guidance in complying with the department's Use of Force Policy and include the
              following:
              1. Dialogue: The most basic defensive measure available to an employee. Dialogue is used to
                 persuade a person to cooperate. "Talking" a person into compliance avoids the inherent
                 dangers of a physical confrontation in which the employee or person may be injured.
                 Whenever possible dialogue should continue to be used at every level of the continuum.
              2. Escort Compliance: This is a low-level, non-threatening and non-violent compliance
                 procedure. The purpose of an escort technique is to remove a person from an area where
                 the person and/ or the employee may be in jeopardy. This includes handcuffing of a
                 compliant subject.



      PLANO POLICE DEPARTMENT                                                                              Page 2
Case 4:18-cv-00785-ALM Document 21-11 Filed 03/04/19 Page 3 of 14 PageID #: 172


                               ADMINISTRATIVE DIRECTIVE – 112.008
                                        USE OF FORCE

 EFFECTIVE DATE: October 18, 1991                                       REVISION DATE: June 10, 2016
 REVIEW SCHEDULE: Annual
 AFFECTS: All Personnel

       3. Pain Compliance: When an escort technique fails or would be unsafe, the next force option
          is a pain compliance technique. Pain compliance techniques include the manipulation of
          joints or pressure points to cause pain or the use of OC spray. Compliance results from an
          effort on the part of the person to relieve the discomfort.
       4. Mechanical Compliance: When pain compliance is ineffective, the next option is mechanical
          control. Mechanical control includes the use of a punch, kick, throw, or stun. Mechanical
          control has a higher probability of gaining compliance, but there is also a higher potential of
          injury to the suspect. As a result, mechanical control is used only in those circumstances in
          which the preceding levels of force are inappropriate due to the subject's behavior or have
          shown to be an ineffective means of control.
           a. Exception: A knee strike to the common peroneal nerve motor point to effect a takedown
              may be used as an authorized distraction technique. This technique is used when
              attempting to escort an individual and they attempt to resist. A knee strike used in this
              manner only as a distraction technique is considered a use of force at the Pain
              Compliance level.
       5. Impact Weapon: When mechanical compliance fails, is unsafe, or is an inappropriate use of
          force response, the use of an impact weapon is permitted. Impact weapons are an
          intermediate level of force and bridge the gap between the use of mechanical compliance
          and the use of lethal force to control an assailant.
       6. Less Lethal Options:
           a. Taser – A Taser is a less lethal force option which delivers electrical energy and can be
              deployed against subjects who have the immediate ability and means to escalate a
              confrontation which will place an officer, a citizen, or the subject at risk of serious bodily
              injury or death. The Taser is used to incapacitate a subject allowing officers to take him
              or her into custody minimizing the risk of injury to all parties involved. This level of force
              applies regardless of whether the Taser is fired or used in the drive stun mode.
           b. Sage – Sage is a less lethal force option which can be used with greater accuracy and at
              a greater distance to incapacitate individuals, control crowds and in mobile field force
              situations with less risk to the Police Officer’s personal safety. The use of less lethal
              ordnance and ammunition is decisive action that can assist in protecting life, restoring
              order, enabling an arrest and reducing the risk of more serious injury. Less lethal
              ammunition may be used against subjects who have the immediate ability and means to
              escalate a confrontation which will place an officer, a citizen, or the subject at risk of
              serious bodily injury or death.
       7. Lethal Force: Force that, by design or under the circumstances in which it is used, is readily
          capable of causing serious bodily injury or death. The phrase “deadly force” has the same
          meaning as lethal force.
    B. Medical Assistance
       Anytime force is used and the person is injured, complains of injury, or an injury is suspected,
       appropriate medical assistance shall be provided to the injured person. The employee should
       continue to render first aid to the best of his/her ability and ensure that Emergency Medical
       Services (EMS) personnel are called to the incident scene or to the jail.
    C. Prisoners at Higher Risk
       1. Combative persons who have died in police custody exhibit “common characteristics”
          including: intoxication (alcohol and drugs), violent or bizarre behavior, upper body obesity,

 PLANO POLICE DEPARTMENT                                                                            Page 3
Case 4:18-cv-00785-ALM Document 21-11 Filed 03/04/19 Page 4 of 14 PageID #: 173


                                ADMINISTRATIVE DIRECTIVE – 112.008
                                         USE OF FORCE

 EFFECTIVE DATE: October 18, 1991                                        REVISION DATE: June 10, 2016
 REVIEW SCHEDULE: Annual
 AFFECTS: All Personnel

           profuse sweating, disrobing and other indicators of elevated body temperatures, and/or
           restraint in a prone position.
       2. Upon recognition of a person exhibiting these traits, the Police Officer shall ensure that EMS
          personnel are called to the scene. While awaiting arrival of EMS personnel the Police Officer
          shall closely monitor the person and not leave the person unattended.
       3. Persons restrained with their hands behind their back may be at a higher risk of death when
          kept in a prone position; therefore, it is the policy of the Department to avoid keeping a
          person in a prone position. Police Officers shall sit the person in an upright position as soon
          as it is safe to do so. If it is necessary to leave a restrained person on the ground,
          immediately position the person so he/she lay on their left side.
       4. The arresting officer will notify detention personnel of any abnormal behavior and/or traits that
          the person is/was exhibiting when the person is released to detention personnel.
       5. After a high-risk prisoner is released to the Jail, the Detention personnel shall closely monitor
          the person. Detention personnel shall call for EMS to respond to the jail should the person’s
          behavior re-manifest.
    D. Jail Restraint Options
       1. Occasionally a prisoner must be prevented from harming him/her self or others. This can be
          accomplished by limiting the prisoner living space or by restricting his/her capacity for
          physical movement. The process of booking a person into the jail will be delayed until the
          person is cooperative.
       2. Limited Living Space
           For certain kinds of harmful or disruptive behavior, confining the prisoner to a single cell for a
           short period may be all that is necessary. A prisoner who has an emotional outburst and
           physically threatens another prisoner or a Detention Officer may often be effectively handled
           simply by securing the prisoner in a single cell until he/she calms down.
       3. Psychological Holding Area
           This holding area is fully padded with a toilet and in full view of the Central Control Station for
           monitoring. A combative prisoner, who is out of control, should be placed in this area until
           he/she becomes cooperative and can be removed without causing injury to themselves or
           others.
       4. Restraining Chair
           The restraining chair will be used only as a means of restraint when handling prisoners who
           display violent behavior toward themselves or other and Psychological holding has not been
           effective. Under no circumstances will the chair be used as a means of punishment. The
           prisoner is to remain confined in the restraint chair only until he/she has calmed, is willing to
           cooperate and poses no threat to self or others.
           a. The booking floor will be cleared of all activity when the restraint chair is in use. The
              chair will be placed in an area where the prisoner can be closely monitored by jail
              personnel and is not in plain view of other prisoners.
           b. When the prisoner can be released from the chair, the Detention Officer will examine
              him/her for injuries sustained while in custody. The Detention Officer will be responsible
              for acquiring any needed medical attention including transportation to a medical facility. If
              the prisoner can be assigned a cell, the Detention Officer should follow through with


 PLANO POLICE DEPARTMENT                                                                              Page 4
Case 4:18-cv-00785-ALM Document 21-11 Filed 03/04/19 Page 5 of 14 PageID #: 174


                               ADMINISTRATIVE DIRECTIVE – 112.008
                                        USE OF FORCE

 EFFECTIVE DATE: October 18, 1991                                      REVISION DATE: June 10, 2016
 REVIEW SCHEDULE: Annual
 AFFECTS: All Personnel

                standard jail procedures and complete the book-in process.
    E. Oleoresin Capsicum (OC)
       1. Oleoresin Capsicum (OC) spray is an inflammatory agent derived from the fruit of plants in
          the Capsicum genus. It is packaged in a pressurized aerosol spray. Research shows that
          when OC spray is used to subdue a potentially violent or violent person, the likelihood of
          continued resistance by the person is lessened, thus lessening the chance that the employee
          or the person will be injured.
       2. Employees whose duties require them to carry OC spray are authorized to use OC spray only
          after successful completion of a Department approved OC spray training course. During
          training, the individual employee may choose to be exposed to OC spray in a controlled
          setting. An employee’s exposure to OC spray is not a requirement to complete the training
          course.
       3. The use of OC spray is considered use of force at the Pain Compliance level on the
          Confrontational Continuum. A Police Officer or Detention Officer who is justified in using OC
          spray against a person is not prevented from using greater force against that person if he/she
          reasonably believes greater force is necessary and justified by Department policy to achieve
          his/her lawful duty.
           a. OC spray should not be used as “punishment” or as a coercive tool after a person is
              under control.
           b. Under most circumstances, OC spray shall not be used on persons who are handcuffed
              unless the person is resisting to the point that lesser force options have failed.
           c.   OC spray shall not be used in riots, demonstrations or other civil disorders, except under
                the direction of a Lieutenant or a higher-ranking Commander.
           d. Employees shall not indiscriminately use OC spray. Such use is unnecessary force.
           e. OC spray shall not be used in the mere anticipation of violence or resistance unless the
              employee has articulable justification (i.e., statements by the person that he/she intends
              to resist arrest or assault the employee, the person exhibits agitated or aggressive
              behavior or the person’s size, strength, and/or level of intoxication). Time permitting, the
              person should be verbally advised that he/she will be sprayed with OC if he/she resists or
              continues combative actions.
           f.   Ideally, OC spray should be used at a distance of four to six feet from the intended
                person and directed at the face. A one to two second burst of OC spray should control
                most persons. Employees shall use only the amount of OC spray reasonably necessary
                to stop a subject’s physical aggression or resistance.
           g. Employees using OC spray must use caution to avoid spraying other employees who
              may be near the person. Employees should warn others they are about to use OC spray
              by shouting “Pepper” in a loud voice. After spraying a person, allow 5-10 seconds for the
              majority of the OC spray to disperse before moving in to handcuff the person.
           h. Employees shall be cognizant of the adverse reactions that a person may have when
              exposed to OC. Persons exposed to OC should be moved to an area that is well
              ventilated with fresh air, preferably outside. The person should be verbally reassured
              that the effects of OC are temporary. The employee should encourage the person to
              relax and take deep breaths.



 PLANO POLICE DEPARTMENT                                                                          Page 5
Case 4:18-cv-00785-ALM Document 21-11 Filed 03/04/19 Page 6 of 14 PageID #: 175


                                ADMINISTRATIVE DIRECTIVE – 112.008
                                         USE OF FORCE

 EFFECTIVE DATE: October 18, 1991                                        REVISION DATE: June 10, 2016
 REVIEW SCHEDULE: Annual
 AFFECTS: All Personnel

           i.   Arrested persons who are exposed to OC shall be transported to the jail as soon as
                possible. Persons exposed to OC should recover in 15-30 minutes simply by flushing the
                exposed areas of the body with cool water. Upon arrival at the jail, the person may be
                allowed to rinse affected areas of the body in the jail shower if, in the opinion of the
                arresting officer, it is safe to allow the person to do so. No ointment or lotions of any type
                should be applied to the bodily areas exposed to OC since this will only trap the OC.
                EMS personnel shall be called for persons that continue to exhibit the effects of OC for
                more than 45 minutes after exposure.
           j.   Police Officers who have custody of an arrested person that was exposed to OC shall
                clearly advise detention personnel, medical personnel and other employees that the
                person was exposed to OC PRIOR to these personnel coming into physical contact with
                the arrested person.
       4. Officers shall be cognizant that the use of OC Spray on certain individuals may result in an
          unusual or severe reaction to the spray. OC Spray should generally not be used on the
          following persons:
           a. Children under the age of 12 years due to lack of respiratory development.
           b. Elderly persons due to health considerations.
           c.   Women who are pregnant.
           d. Persons holding an infant or small child.
           e. Asthmatic persons. While the use of OC Spray on Asthmatic persons is not known to
              cause any unusual effects, it should be considered by the officer that use of OC Spray
              may trigger and asthma attack due to excitement or fear.
       5. Police Officers of the rank of Sergeant and below and Public Safety Officers shall carry OC
          spray. Police Officers in the rank of Lieutenant and above and Crime Scene Personnel have
          the option to carry OC spray. Detention Officers will have OC spray available for use in the
          Jail.
           a. Uniformed Police Officers, Crime Scene Personnel and Public Safety Officers shall carry
              the OC spray canister on the duty belt in the issued carrier. Canisters of OC spray shall
              not be left in patrol vehicles nor be exposed to extremes of temperatures that could
              cause the pressurized canisters to burst.
           b. Canisters of OC spray shall be replaced whenever the canister will not effectively deliver
              the product, upon expiration of the manufacturers recommended shelf life or upon a
              malfunction of the canister.
           c.   Employees shall not carry OC spray into jail. The employee will place the canister in a
                gun locker prior to entering the jail area.
    F. Chemical Munitions
       1. The Tactical Team has access to a variety of hand tossed and 37mm launched chemical
          rounds consisting of OC, CS gas and combination OC/CS for use during civil disturbance and
          Emergency Services Unit (ESU) callouts. An incident commander in the rank of Captain or
          higher shall make the decision to deploy these weapons during civil disturbances. If a
          Captain is not available, an incident commander in the rank of Lieutenant is authorized to
          make the decision to deploy chemical munitions during civil disturbances and ESU callouts.



 PLANO POLICE DEPARTMENT                                                                              Page 6
Case 4:18-cv-00785-ALM Document 21-11 Filed 03/04/19 Page 7 of 14 PageID #: 176


                              ADMINISTRATIVE DIRECTIVE – 112.008
                                       USE OF FORCE

 EFFECTIVE DATE: October 18, 1991                                      REVISION DATE: June 10, 2016
 REVIEW SCHEDULE: Annual
 AFFECTS: All Personnel

       2. The Tactical Team will designate team personnel to receive external training on the specific
          munitions in the department’s inventory. A sufficient number of team members shall be
          trained on each team so that personnel familiar with the use, capabilities, and hazards of
          these munitions are available during a critical incident.
    G. Use of Police Impact Weapons
       1. Uniformed Police Officers of the rank of Sergeant and below shall carry the department
          approved baton or department approved alternate baton, after completion of the department
          sanctioned course of training.
       2. The baton shall be used only when a lesser level of force on the Confrontational Continuum
          has proved ineffective in overcoming resistance by a person, or the lesser level of force
          would be unsafe or inappropriate; or in the protection from an assault by any person.
       3. Police Officers shall not use the baton to strike a person’s head, neck/throat, back/spinal area
          or groin unless the use of lethal force is justified by department policy.
       4. Employees are prohibited from carrying the following impact weapons:
           a. Slapper
           b. Saps
           c.   Weighted Gloves
           d. Knuckles
           e. Other similar type weapons
       5. The department issued or approved flashlight may be used as an impact weapon when the
          standard baton is not readily available. When a Police Officer uses the flashlight as an
          impact weapon, the officer shall adhere to the Department’s policy on use of force. Police
          Officers shall be trained in the appropriate use of the flashlight as an impact weapon.
    H. TASER
       1. Only Police Officers who have successfully completed a department approved TASER
          training course are authorized to carry and use the TASER. Police Officers shall carry and
          use only department issued TASERS.
           a. Plano police TASER instructors will not provide a TASER exposure to any person for
              training or demonstration purposes.
           b. Plano police employees are not authorized to receive a voluntary TASER exposure for
              training or demonstration purposes. TASER exposure includes the use of probes,
              alligator clips, affixing probes to the skin, and drive stuns.
       2. The TASER is an effective defensive weapon, which fills the void allowing standoff incidents
          to be handled in a safer method, both for Police Officers and for the person. The TASER can
          be used to control dangerous or violent persons when deadly force does not appear to be
          immediately justified.
       3. When deploying the Taser, do not aim at the chest. The aiming point on the front of the body
          is below the chest, center mass between the sternum and waistline. It is understood that in
          dynamic situations, unintentional impacts to the chest could occur but efforts must be made
          to avoid chest impacts.



 PLANO POLICE DEPARTMENT                                                                          Page 7
Case 4:18-cv-00785-ALM Document 21-11 Filed 03/04/19 Page 8 of 14 PageID #: 177


                              ADMINISTRATIVE DIRECTIVE – 112.008
                                       USE OF FORCE

 EFFECTIVE DATE: October 18, 1991                                      REVISION DATE: June 10, 2016
 REVIEW SCHEDULE: Annual
 AFFECTS: All Personnel

       4. Use of a cover officer during Taser deployment should be considered for officer safety
          purposes.
       5. The TASER may be used as a touch-stun device. When used in this mode, the use of the
          TASER is subject to the same guidelines and restrictions when used during cartridge
          deployment. The frontal area is an approved impact area. The chest area should be avoided.
          It is understood that in dynamic situations, unintentional impacts to the chest could occur but
          efforts must be made to avoid chest impacts.
       6. A TASER application shall not exceed five (5) seconds.
       7. Officers utilizing the TASER shall activate it for one standard cycle (5 seconds) and
          immediately attempt to control and restrain the subject to minimize the necessity of an
          additional cycle. Officers may activate an additional cycle (up to a maximum of two) only if
          the person continues to be an immediate threat to himself or others and a lesser force option
          would be ineffective or unsafe. The TASER shall not be activated more than two times on any
          single subject unless the person continues to be an immediate threat to himself or others and
          the person has the means to commit serious bodily injury or death to himself or others.
           a. After deploying the TASER on an individual, assess their condition and re-evaluate the
              threat before actuating the TASER again.
           b. It is imperative that each activation of the TASER (i.e. each trigger pull) must be justified
              independently under current Plano PD Use of Force policy and the actions of the violator
              must rise to the level of force justifying the use of the TASER upon each individual
              activation.
       8. Certain individuals may be more susceptible to serious injury from a TASER application;
          therefore, the TASER shall not be used against the following persons unless the person is an
          immediate threat to themselves or others and the person has the means to commit serious
          bodily injury or death to themselves or others.
           a. Females known or suspected of being pregnant.
           b. Persons holding or carrying an infant.
           c.   Children known, or who appear to be younger than twelve (12) years of age.
           d. Persons known, or who appear to be older than 70 years of age.
           e. Persons known or suspected of wearing a pacemaker.
           f.   Persons in handcuffs.
       9. The TASER shall not be used on a person where a fall may cause serious bodily injury or
          death, unless the person is an immediate threat to others and the person has a means to
          commit serious bodily injury or death to others.
       10. A person may not be able to respond to commands during or immediately following a TASER
           shock. Subjects should be secured as soon as practical while disabled by the TASER
           charge.
       11. The TASER shall not be used in the presence of flammable liquids, vapors or sensitive
           explosives.
       12. In every instance where the TASER is used, including the touch-stun mode, EMS personnel
           shall transport the person to a hospital for medical evaluation and removal of probes.



 PLANO POLICE DEPARTMENT                                                                           Page 8
Case 4:18-cv-00785-ALM Document 21-11 Filed 03/04/19 Page 9 of 14 PageID #: 178


                                  ADMINISTRATIVE DIRECTIVE – 112.008
                                           USE OF FORCE

 EFFECTIVE DATE: October 18, 1991                                       REVISION DATE: June 10, 2016
 REVIEW SCHEDULE: Annual
 AFFECTS: All Personnel

         13. Photographs shall be taken of persons who are exposed to a TASER charge as soon as
             possible. The photographs should show the person’s injuries, or the lack thereof, and the
             point of contact of the TASER probes. If possible, photographs should be taken before the
             removal of the probes. The photographs shall be placed into evidence.
         14. The expended TASER cartridge and probes shall be collected and placed in evidence.
         15. Professional Standards Unit personnel shall download the TASER data port after each use
             and forward the TASER usage report with the Use of Force Report during the review
             process.
         16. Police Officers assigned a TASER are responsible for inspection of the TASER at the
             beginning of their shift. Police Officers are required to wear the TASER in a department
             issued or approved holster on the opposite side of the body that the duty firearm is worn.
         17. Under no circumstances shall any employee tamper with or alter in any manner any
             department issued TASERs or TASER cartridges. Police Officers shall use TASER
             International brand cartridges only with department issued TASERs.
    I.   SAGE Less Lethal Launcher System
         1. The SAGE Less Lethal Launcher System provides Police Officers an option of less lethal
            force that can be used with greater accuracy and at a greater distance. In every instance, the
            use of the SAGE Less Lethal System shall be reasonably necessary and comply with
            Departmental policy.
         2. Only personnel who have successfully completed a departmentally approved training course
            in the proper use and deployment of the SAGE Less Lethal Munitions System shall be
            authorized to use the SAGE Launcher System during actual police operations. Police
            Officers are required to qualify with the SAGE Launcher on an annual basis.
         3. No member of the Department shall attempt to use the SAGE Launcher System without
            having a cover officer with a lethal option available.
         4. When any person is struck with a baton round that has been launched from the SAGE
            Launcher, EMS Personnel will be called to the scene to evaluate injuries.
         5. All SAGE launchers assigned to the Patrol Services Division shall be stored loaded in the
            hard storage case, designed for this purpose, in the trunk of the patrol supervisors' vehicles.
            Patrol supervisors or deployment officers shall be responsible for checking the weapon at the
            beginning of each shift to ensure that it is loaded.
         6. Under no circumstances shall any person tamper with or alter in any manner any less lethal
            impact projectiles. Only factory-loaded rounds will be used during actual police operations.
            Reloads will only be used for training and qualification purposes.
    J.   Use of Neck Restraints
         Employees of the Department are prohibited from using neck restraints unless the use of
         lethal force is justified by Department policy.
    K. Weapons Positions
         1. Philosophy:
             a. The two pillars of firearms safety are trigger control and muzzle control. The Plano Police
                Department stresses the importance of trigger and muzzle control through identifying and
                defining the four (4) weapon positions below, consistency in training, and the reporting of


 PLANO POLICE DEPARTMENT                                                                           Page 9
Case 4:18-cv-00785-ALM Document 21-11 Filed 03/04/19 Page 10 of 14 PageID #: 179


                               ADMINISTRATIVE DIRECTIVE – 112.008
                                        USE OF FORCE

 EFFECTIVE DATE: October 18, 1991                                        REVISION DATE: June 10, 2016
 REVIEW SCHEDULE: Annual
 AFFECTS: All Personnel

                Use of Force incidents. These pillars are consistent with the four (4) firing range safety
                rules (SOP 401.001). The muzzle of an officer’s weapon should never be intentionally
                pointed at any person unless the officer reasonably perceives the person to be an
                immediate deadly threat. An officer’s finger should never be in the trigger guard unless
                the officer is intending to immediately fire his weapon.
       2. PRPTC Firing Range Safety Rules (See also SOP 401.001)
           a. Treat all weapons as if they are loaded.
           b. Always point the weapon in a safe direction (muzzle down range).
           c.   Keep your finger outside the trigger guard until sights are on target and you are prepared
                to fire.
           d. Be sure of your target and the environment behind and around it.
       3. Positions:
          a. Holstered/Secured – Handgun is secured within the officer’s holster and under the
              officer’s immediate control. Rifle/Shotgun is locked into the patrol vehicle’s rifle rack or it
              is placed inside of a case and secured with a cable.
           b. Un-holstered/Safety Circle – Handgun is held by the officer in a fashion described as
              the “safety circle.” The safety is on and the trigger finger is outside of the trigger guard.
              The officer should maintain at least one hand on the weapon at all times. This position
              includes the slinging and “hanging” of long guns (shotguns and rifles) when the officer is
              at rest.
           c.   Ready – Handgun is held so that the muzzle is pointed outside of the “safety circle,” but
                the muzzle is not intentionally pointed at any person. The safety is on and the trigger
                finger is outside of the trigger guard. There is no immediate deadly threat but an officer
                reasonably believes they may encounter an immediate deadly threat. Ready position is
                also used after an immediate deadly threat is over (scanning) or when the officer is
                relatively sure the immediate deadly threat has passed. This position reduces reaction
                time and the officer is prepared to instantly respond to an immediate deadly threat.
           d. On-Threat – Weapon is held so that the muzzle is purposely pointed at a person
              reasonably perceived to be an immediate deadly threat. The safety remains on while the
              trigger finger is outside the trigger guard unless the officer is intending to immediately fire
              his weapon. For shotguns, the safety can be off.
    L. Use of Lethal Force
       1. Police Officers are equipped with firearms to defend themselves and others against deadly
          force and when it is reasonably necessary to do so, to affect the arrest of an escaping or
          fleeing felon, ensuring such Use of Force is in compliance with Departmental Directives.
          When a Police Officer discharges a firearm, it must be with the realization that the death of a
          person may occur, not necessarily with the intent that such will be the result.
       2. Justification for the use of any form of deadly force is limited to what reasonably appears to
          be the facts known or perceived by a Police Officer at the time the officer decides to use such
          force. Facts unknown to a Police Officer, no matter how compelling, cannot be considered in
          later determining whether the shooting was justified.
       3. A Police Officer is not justified in the use of deadly force to protect him/her self or others from
          assaults that are not likely to result in death or serious bodily injury.


 PLANO POLICE DEPARTMENT                                                                            Page 10
Case 4:18-cv-00785-ALM Document 21-11 Filed 03/04/19 Page 11 of 14 PageID #: 180


                                ADMINISTRATIVE DIRECTIVE – 112.008
                                         USE OF FORCE

 EFFECTIVE DATE: October 18, 1991                                         REVISION DATE: June 10, 2016
 REVIEW SCHEDULE: Annual
 AFFECTS: All Personnel

       4. In the event any use of force by a Police Officer results in the death of or serious bodily injury
          to an individual, that officer will be reassigned from line duty assignment pending the
          completion of an administrative review of the incident. However, if there is sufficient
          information to show that the use of force was justified and complied with Department policy,
          the Chief of Police may make the decision to return the officer to full duty before the
          completion of the administrative review.
       5. Police Officers are permitted to discharge a firearm only under the following circumstances:
           a. At an approved target at an approved shooting range.
           b. For target practice or recreational shooting in areas where shooting a firearm is safe and
              it is not in violation of any statute or ordinance.
           c.   At any animal that is obviously mad or vicious and otherwise cannot be stopped from
                killing or seriously injuring a person.
           d. To euthanize a critically injured animal. Prior to euthanizing the animal the Police Officer
              shall make every reasonable attempt to locate and receive permission from the animal's
              owner, seek and receive supervisory approval and ensure that the discharge of the
              firearm will not endanger any person or other property.
           e. In self-defense or in the defense of another person from what reasonably appears to be
              the use or imminent use of deadly force or the immediate danger of serious bodily injury.
           f.   At another person to effect an arrest or to prevent the escape from custody a person who
                the Police Officer has probable cause to believe committed a felony involving the use of a
                deadly weapon, and
                (1) the person is attempting to escape by using a deadly weapon, or the person
                    otherwise poses an imminent threat of death or serious bodily injury to another
                    person; and
                (2) the use of deadly force is necessary to prevent the escape and all other means of
                    apprehension have been exhausted or would obviously be unsuccessful if attempted;
                    and
                (3) a verbal warning, where practical, was given to the escapee.
       6. Police Officers are NOT permitted to discharge a firearm in the following circumstances:
           a. As a warning shot to induce the surrender of any person or for any other reason.
           b. At persons who have committed only a misdemeanor or traffic violation.
           c.   Merely to prevent the destruction or theft of property.
           d. To halt any person who simply runs away to avoid arrest.
           e. When it appears reasonably possible that an innocent person could be shot.
           f.   On the mere suspicion that a person committed a crime, no matter how serious.
           g. At moving vehicles. Exception: As a last resort and only when deadly force is justified
              by Department policy.
                (1) The mere assumption that a fleeing vehicle is a deadly weapon and may cause injury
                    to an officer or citizen is NOT justification for a Police Officer to discharge a firearm
                    toward the vehicle, at the driver, or the occupants.


 PLANO POLICE DEPARTMENT                                                                            Page 11
Case 4:18-cv-00785-ALM Document 21-11 Filed 03/04/19 Page 12 of 14 PageID #: 181


                                ADMINISTRATIVE DIRECTIVE – 112.008
                                         USE OF FORCE

 EFFECTIVE DATE: October 18, 1991                                        REVISION DATE: June 10, 2016
 REVIEW SCHEDULE: Annual
 AFFECTS: All Personnel

                (2) When justified by Departmental policy to shoot at a moving vehicle, Police Officers
                    shall consider all risks before doing so.
       7. Police Officers shall use threats of deadly force only when reasonably necessary.
       8. Reducing the Risk of Death
           a. Regardless of the nature of the crime or the legal justification for shooting at a person,
              Police Officers are reminded that their basic responsibility is to protect the public. Police
              Officers are instructed to be particularly cautious when shooting under conditions that
              would subject innocent bystanders to danger.
           b. In the extreme stresses of a shooting decision, a Police Officer may not have the
              opportunity or ability to direct the shots to a non-fatal area. To require the officer to do so
              could increase the risk of harm to the officer or others.
       9. Surrender of Weapon
           Police Officers are strongly discouraged from ever surrendering their weapon. The ultimate
           decision to surrender one’s weapon must be made by each individual officer involved, based
           upon the circumstances that surround the incident.
       10. Use of Police Vehicles
           Police Officers shall not use a police vehicle as a roadblock, to ram or to force another
           vehicle off the roadway, except as a last resort and only when deadly force is authorized by
           Department policy. When a Police Officer is authorized by Department policy to collide with
           or pull in front of a vehicle, the Officer shall consider all risks before doing so.
    M. Reporting Use of Force
       1. A Use of Force Report shall be completed for each use of force incident. All appropriate
          reports will be attached. Each involved employee will be named in the Use of Force Report.
          Each employee using force or witnessing the incident shall complete a supplement report
          documenting his or her actions and observations. In the event of an ESU response or
          Narcotics Operation, the ESU Tactical Report or Narcotics Debriefing Report (as applicable)
          will suffice in lieu of individual supplemental reports. All reports shall be completed as soon
          as possible after the incident, but in all cases prior to the end of the shift. This applies to
          incidents that occur during an employee’s tour of duty or when an employee is off duty
          utilizing his/her law enforcement authority. The involved employee shall be responsible for
          notifying an on-duty supervisor immediately after using force. The supervisor shall complete
          the Use of Force report prior to the end of his or her shift.
       2. A Use of Force Report shall be completed in the following circumstances:
           a. When using any degree of force or physical restraint which, by the nature of its use,
              causes, or has the likelihood to cause bodily injury, serious bodily injury, or death.
           b. When an employee purposely strikes a person either with personal weapons or impact
              weapons.
           c.   When an employee uses OC Spray or a chemical agent.
           d. When a Police Officer points or uses a TASER.
           e. When a Police Officer points or uses the SAGE Launcher.
           f.   When a Police Officer presents his firearm in the “ready” or “on-threat” position in the
                presence of a suspect or the public within the scope of their law enforcement authority.

 PLANO POLICE DEPARTMENT                                                                            Page 12
Case 4:18-cv-00785-ALM Document 21-11 Filed 03/04/19 Page 13 of 14 PageID #: 182


                                ADMINISTRATIVE DIRECTIVE – 112.008
                                         USE OF FORCE

 EFFECTIVE DATE: October 18, 1991                                        REVISION DATE: June 10, 2016
 REVIEW SCHEDULE: Annual
 AFFECTS: All Personnel

          g. When a Police Officer presents his firearm in the “un-holstered/safety circle,” “ready,” or
             “on-threat” position while not in uniform or “approved departmental attire” but in the
             presence of a suspect or the public. “Approved department attire” is defined in this
             section as a shirt, vest, or jacket that is designed to clearly identify the wearer as a police
             officer by the word “POLICE” being prominently visible on the front and back.
          h. When a Police Officer discharges a firearm in his/her law enforcement authority, for other
             than training or recreational purposes.
          i.   When a Police Officer causes bodily injury to a person.
          j.   When a person complains of bodily injury resulting from any type of police action
               involving a physical confrontation.
          k.   When a Police Officer threatens a person with deadly force. Merely placing a hand on
               the firearm does not require a Use of Force Report.
          l.   When a canine is used to physically subdue a person.
          m. In the event of an ESU response.
          n. When a prisoner is restrained in the Restraint Chair.
          o. For any reason not listed above, that a supervisor deems necessary, a review should be
             done.
       Note:   The Watch Commander or supervisor on duty shall make the final decision as to the
               appropriateness of completion of the Use of Force report.
       3. The Chief of Police may require a review of an incident where force was used at his/her
          discretion.
       4. The Use of Force Report, all official reports and recordings shall be reviewed by the
          employee’s chain-of-command to determine whether the use of force complied with
          department policy.
       5. Upon review of a use of force incident, the employee’s chain of command will report its
          findings, relevant to the following aspects of the incident.
          a. Whether the force used was:
               (1) Within policy
               (2) Out of policy
               (3) Accidental
          b. Any relevant tactical considerations:
               (1) Drawing and exhibiting firearms, if applicable
               (2) Firing of weapon or application of force
               (3) Tactics prior to the use of force
               (4) Tactics during and following the use of force
               (5) Any relevant training considerations
          c.   The quality of supervision prior to, during and after the incident
          d. Any relevant discipline considerations

 PLANO POLICE DEPARTMENT                                                                           Page 13
Case 4:18-cv-00785-ALM Document 21-11 Filed 03/04/19 Page 14 of 14 PageID #: 183


                               ADMINISTRATIVE DIRECTIVE – 112.008
                                        USE OF FORCE

 EFFECTIVE DATE: October 18, 1991                                      REVISION DATE: June 10, 2016
 REVIEW SCHEDULE: Annual
 AFFECTS: All Personnel

           e. The post-incident investigative processes and quality
       6. The Division Commander will determine whether the use of force occurred in a manner
          consistent with policy and, where appropriate, disciplinary action. The Chief of Police will
          have final review of all Use of Force incidents involving death or serious bodily.
       7. The Division Commander will notify the involved employee and his/her chain of command of
          the disposition of the review and forward the completed Use of Force report including any
          original documentation to the Professional Standards Unit.
       8. The Professional Standards Unit shall maintain a file on completed Use of Force reviews.
          The Professional Standards Unit Sergeant shall submit a quarterly and cumulative statistical
          report regarding Use of Force incidents to the Office of the Chief of Police. The annual report
          will include analysis of any problem areas identified, which indicate a need for further training
          or an adjustment of written directives or procedures.




 PLANO POLICE DEPARTMENT                                                                          Page 14
